Citation Nr: 1116511	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for atopic dermatitis.  

2.  Entitlement to a compensable disability evaluation for allergic rhinitis.  

3.  Entitlement to an effective date prior to February 12, 1970 for the grant of service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

The issue of entitlement to service connection for asthma, to include as secondary to allergic rhinitis, has been raised by the record.  A notice letter was sent to the Veteran in September 2007 regarding this claim, but to date, no further adjudicatory action appears to have been taken by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased disability evaluations for atopic eczema and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active duty on February 11, 1970.  

2.  The Veteran is not entitled to an effective date prior to February 12, 1970 for the establishment of service connection for allergic rhinitis.  


CONCLUSION OF LAW

An effective date prior to February 12, 1970 for the establishment of service connection for allergic rhinitis is not warranted.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. § 3.151(a), 3.400 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran was afforded a notice letter in April 2007 that informed him of how VA determines the proper effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As such, proper notice was provided to the Veteran in this case before the adjudication of his claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, VA has obtained the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records were also obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Facts and Analysis

The Veteran contends that he is entitled to an earlier effective date for the establishment of service connection for his allergic rhinitis.  However, as outlined below, an earlier effective date is not permitted.  As such, the claim must be denied.  

The evidence demonstrates that the Veteran was granted service connection for allergic rhinitis in a December 1970 rating decision, effective as of February 12, 1970.  According to 38 C.F.R. § 3.400(b)(2), the proper effective date for direct service connection is the day following separation from active service, or, the date entitlement arose if the claim was received within one year of separation from active duty.  In the present case, the Veteran was separated from active service on February 11, 1970.  Therefore, an earlier effective date would result in compensation while the Veteran was on active duty.  This is not permitted.  As such, an earlier effective date is not available under the current laws and regulations.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to February 12, 1970 must be denied.


ORDER

Entitlement to an effective date prior to February 12, 1970 for the grant of service connection for allergic rhinitis is denied.  


REMAND

The Veteran contends that he is entitled to increased disability evaluations for his service-connected allergic rhinitis and atopic eczema.  Regrettably, further evidentiary development is necessary before appellate review may proceed on these matters.  

The Veteran was last afforded a VA examination for these disabilities in April 2007.  According to the Veteran's representative's March 2011 argument, these disabilities had worsened and the Veteran should be afforded new VA examinations before appellate review proceeds.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In addition, the most recent VA outpatient treatment records in the claims file are from June 2008.  Treatment records prepared since this time should be obtained and incorporated into the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  VA Medical Center (VAMC) treatment records prepared since June 2008 should be obtained and incorporated into the evidence of record.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination with an appropriate specialist to determine the current level of severity of his service-connected atopic eczema.  The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner is asked to discuss in detail all symptomatology associated with this disability.  The Veteran's lay testimony regarding his symptomatology should also be discussed.  

3.  The Veteran should also be scheduled for a VA examination with an appropriate specialist to determine the current level of severity of his service-connected allergic rhinitis.  The Veteran's claims file and a copy of this remand must be provided to the examiner at the time of examination.  The examiner is asked to discuss in detail all symptomatology associated with this disability.  The Veteran's lay testimony regarding his symptomatology should also be discussed.  

4.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


